Case 1:17-bk-12408-MB             Doc 647 Filed 04/07/21 Entered 04/07/21 09:39:00               Desc
                                   Main Document    Page 1 of 12


  1   SAMUEL R. MAIZEL (SBN 189301)
      samuel.maizel@dentons.com
  2   TANIA M. MOYRON (SBN 235736)
      tania.moyron@dentons.com
  3   DENTONS US LLP
      601 South Figueroa Street, Suite 2500
  4   Los Angeles, California 90017-5704
      Telephone: (213) 623-9300; Facsimile: (213) 623-9924
  5   Attorneys for Matthew Pliskin, the Trustee of the Trust

  6

  7                                  UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
  8                                   (SAN FERNANDO VALLEY DIVISION)
  9

 10   In re:                                                        Lead Case No.: 1:17-bk-12408-MB
                                                                    Jointly administered with:
 11                                                                 1:17-bk-12409-MB Chapter 11 Cases
      ICPW Liquidation Corporation, a California
 12   corporation,1
                                                                    PROOF OF SERVICE OF POST-
 13                                                                 CONFIRMATION STATUS REPORT
                  Debtor and Debtor in Possession.
 14                                                                 Hearing:
      In re:                                                        DATE:    April 13, 2021
 15                                                                 TIME:    1:30 p.m.
      ICPW Liquidation Corporation, a Nevada                        PLACE:   Courtroom “303”
 16   corporation,2                                                          21041 Burbank Blvd.
 17               Debtor and Debtor in Possession.                           Woodland Hills, CA 91367

 18        Affects:
 19          Both Debtors
 20       ICPW Liquidation Corporation, a California
      corporation
 21
          ICPW Liquidation Corporation, a Nevada
 22   corporation.
 23

 24

 25

 26

 27

 28   1
          Formerly known as Ironclad Performance Wear Corporation, a California corporation.
      2
          Formerly known as Ironclad Performance Wear Corporation, a Nevada corporation.

                                                               1
      US_Active\116561031\V-1
         Case 1:17-bk-12408-MB                   Doc 647 Filed 04/07/21 Entered 04/07/21 09:39:00                                      Desc
                                                  Main Document    Page 2 of 12



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 601
South Figueroa Street, Suite 2500, Los Angeles, CA 90017:

A true and correct copy of the document entitled (specify): POST-CONFIRMATION STATUS REPORT will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the document will be served by the court via NEF and hyperlink to the document. On (date) April 7,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Destiny N Almogue destiny.almogue@skadden.com, candice.spoon@skadden.com
       Shiva D Beck sbeck@foley.com, jcharrison@foley.com
       Ron Bender rb@lnbyb.com
       Cathrine M Castaldi ccastaldi@brownrudnick.com
       Lisa R Chandler lisa.chandler@ipfs.com
       Russell Clementson russell.clementson@usdoj.gov
       Aaron S Craig acraig@kslaw.com, lperry@kslaw.com
       Natalie B. Daghbandan natalie.daghbandan@bryancave.com,
          raul.morales@bryancave.com;theresa.macaulay@bryancave.com
       Steven M Gluck sgluck@juno.com
       Matthew A Gold courts@argopartners.net
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Jeffrey A Krieger jkrieger@ggfirm.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
       Samuel R Maizel samuel.maizel@dentons.com,
          alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
          dentons.com
       Krikor J Meshefejian kjm@lnbrb.com
       Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
       S Margaux Ross margaux.ross@usdoj.gov
       Thomas C Scannell tscannell@gardere.com, acordero@gardere.com
       Susan K Seflin sseflin@brutzkusgubner.com
       Arjun Sivakumar asivakumar@brownrudnick.com
       Andrew T Solomon asolomon@solomoncramer.com
       John M Stern john.stern@oag.texas.gov, bk-mbecker@oag.texas.gov
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Douglas Wolfe dwolfe@asmcapital.com

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 7, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                                                                                           Service information continued on attached page



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
US_Active\108694530\V-1
        Case 1:17-bk-12408-MB                   Doc 647 Filed 04/07/21 Entered 04/07/21 09:39:00                                      Desc
                                                 Main Document    Page 3 of 12


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 7, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

BY PERSONAL DELIVERY
Hon. Martin R. Barash
US Bankruptcy Court
Central District of California
21041 Burbank Blvd., Suite 342/Ctrm. 303
Woodland Hills, CA 91367

                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 7, 2021        Christina O'Meara                                                       /s/Christina O'Meara
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
US_Active\108694530\V-1
        Case 1:17-bk-12408-MB                   Doc 647 Filed 04/07/21 Entered 04/07/21 09:39:00                                      Desc
                                                 Main Document    Page 4 of 12


SERVED BY U.S. MAIL:

Secured Creditor                                  Counsel to Radians Wareham                          U.S. Securities and Exchange
Radians Wareham Holding, Inc.                     Holdings                                            Commission
Attn: Mike Tutor, CEO                             E. Franklin Childress, Jr.                          Attn: Bankruptcy Counsel
5305 Distriplex Farms                             Baker, Donelson, Bearman, Caldwell                  444 South Flower Street, Suite 900
Memphis, TN 38141                                 & Berkowitz, PC                                     Los Angeles, CA 90071-9591
                                                  165 Madison Ave, Suite 2000
                                                  Memphis, Tennessee 38103

CRG Financial LLC
100 Union Avenue
Cresskill, NJ 07626

Governmental Agencies
Internal Revenue Service                          Franchise Tax Board                                 State Board of Equalization
P.O. Box 7346                                     Bankruptcy Section, MS: A-340                       Account Information Group, MIC: 29
Philadelphia, PA 19101-7346                       P.O. Box 2952                                       P.O. Box 942879
                                                  Sacramento, CA 95812-2952                           Sacramento, CA 94279-0029

Employment Development Dept.                      Office of Unemployment                              US Department of Justice
Bankruptcy Group MIC 92E                          Compensation Tax Services                           Office of the Attorney General of the
P.O. Box 826880                                   Department of Labor and Industry                    US
Sacramento, CA 94280-0001                         Commonwealth of Pennsylvania                        950 Pennsylvania Avenue, NW
                                                  651 Boas Street, Room 702                           Washington, DC 20530-0001
                                                  Harrisburg, PA 17121

United States Attorney’s Office                   Wendi A. Horwitz                                    Office of the Attorney General
Central District of California                    Deputy Attorney General                             Consumer Law Section
312 North Spring Street, Suite 1200               Department of Justice                               Attn: Bankruptcy Notices
Los Angeles, CA 90012                             Office of the Attorney General                      455 Golden Gate Ave., Suite 11000
                                                  300 South Spring Street, Suite 1702                 San Francisco, CA 94102
                                                  Los Angeles, CA 90013

Xavier Baccera                                    California State Board of Pharmacy                  Department of Justice
Attorney General of California                    1625 North Market Boulevard                         Office of the CA Attorney General
California Department of Justice                  Sacramento, CA 95834                                300 South Spring Street, Floor 9
1300 “I” Street                                                                                       Los Angeles, CA 90013
Sacramento, CA 95814

Kenneth Wang                                      Internal Revenue Service                            State of California Franchise Tax
Department of Justice                             300 North Los Angeles Street                        Board
Office of the CA Attorney General                 Los Angeles, CA 90012                               300 South Spring Street, #5704
300 South Spring Street                                                                               Los Angeles, CA 90013
Los Angeles, CA 90013

Employment Development Dept.                      Internal Revenue Service                            California Secretary of State
722 Capitol Mall                                  600 Arch Street                                     1500 11th Street
Sacramento, CA 95814                              Philadelphia, PA 19101                              Sacramento, CA 95814

Securities and Exchange Commission
200 Vesey Street, #400
New York, NY 10281



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
US_Active\108694530\V-1
        Case 1:17-bk-12408-MB                   Doc 647 Filed 04/07/21 Entered 04/07/21 09:39:00                                      Desc
                                                 Main Document    Page 5 of 12



Trust Board - SERVED BY EMAIL                     Trustee - Served by EMAIL
Scott Jarus                                       Matthew Pliskin
938 Duncan Avenue                                 2718 West Terrace Drive
Manhattan Beach, CA 90266                         Tampa, Florida 33609
Email: scott.jarus@verizon.net                    Email:
                                                  matthew@icpwliquidation.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
US_Active\108694530\V-1
                                         Case 1:17-bk-12408-MB             Doc 647
                                                                               646 Filed 04/07/21
                                                                                         04/06/21 Entered 04/07/21
                                                                                                          04/06/21 09:39:00
                                                                                                                   20:28:29               Desc
                                                                            Main
                                                                            MainDocument
                                                                                 Document PagePage61of
                                                                                                     of12
                                                                                                        7


                                           1   SAMUEL R. MAIZEL (SBN 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (SBN 235736)
                                               tania.moyron@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Telephone: (213) 623-9300; Facsimile: (213) 623-9924
                                           5
                                               Attorneys for Matthew Pliskin, as Trustee, and
                                           6   The Trust Board

                                           7
                                                                              UNITED STATES BANKRUPTCY COURT
                                           8                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                               (SAN FERNANDO VALLEY DIVISION)
                                           9

                                          10   In re:                                                       Lead Case No.: 1:17-bk-12408-MB
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                                            Jointly administered with:
                                          11   ICPW Liquidation Corporation, a California                   1:17-bk-12409-MB Chapter 11 Cases
                                               corporation,1
         DENTONS US LLP




                                          12                 Debtor and Debtor in Possession. POST-CONFIRMATION STATUS
            (213) 623-9300




                                                                                              REPORT
                                          13
                                               In re:                                          HEARING:
                                          14                                                   DATE:    April 13, 2021
                                               ICPW Liquidation Corporation, a Nevada          TIME:    1:30 p.m.
                                                            2
                                          15   corporation,                                    PLACE:   Courtroom “303”
                                                              Debtor and Debtor in Possession.          21041  Burbank Boulevard
                                          16                                                            Woodland Hills, California 91367

                                          17        Affects:
                                          18          Both Debtors
                                          19         ICPW Liquidation Corporation, a California
                                                     corporation
                                          20
                                                     ICPW Liquidation Corporation, a Nevada
                                          21         corporation
                                          22

                                          23
                                               TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY
                                          24
                                               JUDGE:
                                          25
                                                          Matthew Pliskin, the trustee (the “Trustee”), under the trust (the “Trust”) created pursuant
                                          26
                                               to the Debtors’ and Official Committee of Equity Security Holders’ Joint Plan of Liquidation
                                          27

                                          28   1
                                                   Formerly known as Ironclad Performance Wear Corporation, a California corporation.
                                               2
                                                   Formerly known as Ironclad Performance Wear Corporation, a Nevada corporation.

                                                                                                        1
                                               US_Active\117953436\V-1
                                         Case 1:17-bk-12408-MB           Doc 647
                                                                             646 Filed 04/07/21
                                                                                       04/06/21 Entered 04/07/21
                                                                                                        04/06/21 09:39:00
                                                                                                                 20:28:29            Desc
                                                                          Main
                                                                          MainDocument
                                                                               Document PagePage72of
                                                                                                   of12
                                                                                                      7


                                           1   Dated February 9, 2018 (the “Plan”) [Docket No. 438], and that certain trust agreement dated as

                                           2   of February 28, 2018 (the “Trust Agreement”), entered into by and among the Trustee, ICPW

                                           3   Liquidation Corporation, a California corporation, formerly known as Ironclad Performance Wear

                                           4   Corporation, a California corporation, and ICPW Liquidation Corporation, a Nevada corporation

                                           5   (“ICPW Nevada”), formerly known as Ironclad Performance Wear Corporation, a Nevada

                                           6   corporation, hereby respectfully submits this Post-Confirmation Status Report, pursuant to Rule

                                           7   3020-1(b) of the Local Bankruptcy Rules of the United States Bankruptcy Court for the Central

                                           8   District of California.

                                           9           The Plan is a liquidating plan confirmed by entry of an order by this Court on February

                                          10   13, 2018 (the “Confirmation Order”). [Docket No. 442].
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11           Listing of Claims & Interests and Payments Under the Plan
         DENTONS US LLP




                                          12      Class          Creditor(s)                    Claim                 Plan Payment to Date
            (213) 623-9300




                                                  Class 1        General Unsecured Claims       $354,727.26__         See Below
                                          13      Class 2        Class of Shareholders          See Below             See Below
                                                  Class 3        Secured Claims                 Disputed              Reserve
                                          14      Class 4        Priority Unsecured Claims      Disputed              Reserve
                                          15           Class 1
                                          16           Class 1 consists of general unsecured claims. As indicated in the Plan, prior to the Plan,
                                          17   all non-disputed general unsecured claims were paid by the Debtors with post-petition interest in
                                          18   accordance with prior orders of the Court and the Order Granting Debtors’ Motion For Authority
                                          19   To Pay Undisputed Pre-Petition Claims Of Solvent Estate And Establishing Protocol. [Docket
                                          20   No. 345].
                                          21           On May 29, 2018, the Trustee filed the Notice of Objection and Objection to Claims in
                                          22   Accordance with Debtors and Official Committee of Equity Security Holders Joint Plan of
                                          23   Liquidation Dated February 9, 2018 (the “Objection”). [Docket No. 582]. The Objection
                                          24   provides that the Trustee (i) disputes the validity and amount of the seven claims listed therein
                                          25   (the “Claimants”) and the enforceability of the claims (the “Claims”) against the estates, (ii)
                                          26   anticipates that any litigation against the Claimants will be commenced in another forum, and (iii)
                                          27   requests disallowance of the Claims after an order is obtained in a different forum. The Trustee
                                          28


                                                                                               2
                                               US_Active\117953436\V-1
                                         Case 1:17-bk-12408-MB           Doc 647
                                                                             646 Filed 04/07/21
                                                                                       04/06/21 Entered 04/07/21
                                                                                                        04/06/21 09:39:00
                                                                                                                 20:28:29            Desc
                                                                          Main
                                                                          MainDocument
                                                                               Document PagePage83of
                                                                                                   of12
                                                                                                      7


                                           1   filed the Objection in accordance with the Plan and to provide the Claimants with notice that the

                                           2   Trustee disputed the Claims and, thus, no distribution has been made on the Claims.

                                           3           As of the date of this Status Report, the Trustee has entered into settlement agreements

                                           4   with the Claimants and all other claimants in Class 1.

                                           5           Class 2

                                           6           Class 2 consists of the Beneficial Interest Holders (as defined below), who were the equity

                                           7   holders of ICPW Nevada as of the Record Date (i.e., February 12, 2018). Pursuant to the Plan, on

                                           8   February 28, 2018 (the “Effective Date”), the Trust was created and all of the outstanding shares

                                           9   of common stock of ICPW Nevada (the “Common Stock”) existing on the Effective Date were

                                          10   cancelled, and the record holders who owned shares of Common Stock on the Record Date
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   became holders of non-transferable beneficial interests in the Trust in exchange for those shares
         DENTONS US LLP




                                          12   (“Beneficial Interest Holders”). [Docket No. 438]. The Trust was created for the exclusive
            (213) 623-9300




                                          13   benefit of Beneficial Interest Holders, net of claims and expenses payable under the express terms

                                          14   of the Trust. Id.

                                          15           In June 2018, the Trustee sent a letter to Beneficial Interest Holders informing them of an

                                          16   interim distribution to them in the amount of $7,243,994 (representing $0.0835/share based upon

                                          17   86,754,428 total outstanding shares). In August 2019, the Trustee sent a letter to Beneficial

                                          18   Interest Holders informing them of an interim distribution to them in the amount of $1,698,095.

                                          19   Both distributions were made to Beneficial Interest Holders. In January 2020, the Trustee sent a

                                          20   letter to Beneficial Interest Holders informing them of an interim distribution to them in the

                                          21   amount of $1,982,360. In July 2020, the Trustee sent a letter to Beneficial Interest Holders

                                          22   updating them of the status of litigation. In January 2021, the Trustee sent a letter to Beneficial

                                          23   Interest Holders informing them, among other things, that he anticipated making a distribution in

                                          24   March 2021. The Trustee is now in the process of making a distribution of $2,464,556 to

                                          25   Beneficial Interest Holders. The foregoing does not include any SEC fair funds recovery, which

                                          26   has not been received by the estates. The Trustee anticipates receiving these funds in the second

                                          27   quarter and thereafter will make a final distribution (the “Final Distribution”).

                                          28


                                                                                                 3
                                               US_Active\117953436\V-1
                                         Case 1:17-bk-12408-MB           Doc 647
                                                                             646 Filed 04/07/21
                                                                                       04/06/21 Entered 04/07/21
                                                                                                        04/06/21 09:39:00
                                                                                                                 20:28:29             Desc
                                                                          Main
                                                                          MainDocument
                                                                               Document PagePage94of
                                                                                                   of12
                                                                                                      7


                                           1           Class 3

                                           2           Class 3 consists of the contingent and disputed claim of Radians Wareham Holdings, Inc.

                                           3   (“Radians”). Pursuant to paragraph 26 in the Confirmation Order, on March 12, 2018, the

                                           4   Trustee filed the Motion to Estimate Claim of Radians Wareham Holding, Inc. for Reimbursement

                                           5   of Legal Fees Pursuant to 11 U.S.C. § 502(c) [Docket No. 473] (the “Estimation Motion”) for

                                           6   purposes of establishing the Class 3 Reserve Fund (as defined in the Confirmation Order). At the

                                           7   hearing on the Estimation Motion, the Trustee and Radians agreed that the Class 3 Reserve Fund

                                           8   should be $2,300,000 (the “Agreed Class 3 Reserve Fund”), which is reflected in the Order

                                           9   Granting In Part Motion To Estimate Claim Of Radians Wareham Holding, Inc. For

                                          10   Reimbursement Of Legal Fees Pursuant To 11 U.S.C. § 502(c). [Docket No. 555].
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11           On January 29, 2020, the Trustee filed a stipulation [Adv. Docket No. 74] (the “Radians
         DENTONS US LLP




                                          12   Stipulation”) that explained that the Trust and Radians reached a settlement in their adversary
            (213) 623-9300




                                          13   proceeding (the “Radians Settlement”), as discussed below. Pursuant to the Radians Stipulation

                                          14   and Radians Settlement, the parties agreed that the Trustee was no longer obligated to hold the

                                          15   Class 3 Reserve Fund in a segregated trust account and agreed to the release of the Agreed Class

                                          16   3 Reserve Fund in exchange for, among other things, the settlement payment approved by the

                                          17   Radians Settlement. On February 20, 2020, the Court entered an order [Adv. Docket No. 75]

                                          18   approving the Radians Stipulation.

                                          19           Class 4

                                          20           Class 4 consists of priority claims, pursuant to 11 U.S.C. §§ 507(a)(3), (4), (5), (6), and

                                          21   (7). The only non-tax priority claims referenced in the Plan are the two priority wage claims in

                                          22   the amount of $12,850 (the “Cordes and Aisenberg Priority Claims”) filed by Cordes and

                                          23   Aisenberg (the “Former Officers”). Prior to filing the Plan, the Official Committee of Equity

                                          24   Security Holders had filed a complaint against the Former Officers that (i) objected to the claims

                                          25   asserted by the Former Officers in their proofs of claims, and (ii) set forth the claims against the

                                          26   Former Officers seeking damages for pre-petition harm arising from their conduct. [Adv. Proc.

                                          27   No.: 1:18-ap-01011].

                                          28


                                                                                                4
                                               US_Active\117953436\V-1
                                         Case 1:17-bk-12408-MB           Doc 647
                                                                             646 Filed 04/07/21
                                                                                       04/06/21 Entered 04/07/21
                                                                                                         04/06/21 09:39:00
                                                                                                                  20:28:29          Desc
                                                                         Main
                                                                          MainDocument
                                                                               Document PagePage10
                                                                                                 5 of 7
                                                                                                      12


                                           1           The Plan classified the disputed claims of the Former Officers as part of Class 4. The

                                           2   Plan provided that a total sum of $300,000.00 (the “Class 4 Reserve Fund”) would be retained in

                                           3   a segregated trust account, which would be used to pay the Cordes and Aisenberg Priority Claims

                                           4   to the extent allowed by the Court, plus any indemnification claims of the Former Officers to the

                                           5   extent allowed by the Court and not otherwise satisfied by the Debtors’ D&O Insurance. The

                                           6   Former Officers filed an objection to the Plan, which sought a larger reserve. [Docket No. 425].

                                           7           Pursuant to paragraph 26 in the Confirmation Order, the Trustee filed a motion to estimate

                                           8   the disputed claims of the Former Officers for purposes of establishing the Class 4 Reserve Fund.

                                           9   [Docket No. 474]. After briefing and prior to the hearing, the Trustee and the Former Officers

                                          10   reached an agreement, which resulted in the Order Approving Stipulation On Motion To Estimate
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Claims Nos. 7 And 8 Filed By Jeffrey Cordes And William Aisenberg Pursuant To 11 U.S.C. §
         DENTONS US LLP




                                          12   502(c) [Docket No. 553] establishing a reserve in the amount of $546,313.50 in accordance with
            (213) 623-9300




                                          13   the Plan.

                                          14           On August 2, 2019, the Trustee filed the Stipulation of Settlement [Docket No. 615] (the

                                          15   “Stipulation”) that explained that the Trust and the Former Officers reached a settlement in their

                                          16   arbitration proceeding (the “Settlement”). Pursuant to the Stipulation and Settlement, the parties

                                          17   agreed that the Trustee was no longer obligated to hold the Class 4 Reserve Fund in a segregated

                                          18   trust account. On August 2, 2019, the Court entered an order approving the Stipulation [Docket

                                          19   No. 616].

                                          20           Post-Confirmation Taxes

                                          21           The Trustee paid $141,597.38 in actual and estimated taxes for the tax years 2016 and

                                          22   2017. The Trust did not owe taxes for 2018 or any subsequent years.

                                          23           Projections

                                          24           The Plan provided that it was being funded from various sources (e.g., remaining estate

                                          25   funds from the sale proceeds, funds in the operating account, monetary recoveries to be obtained

                                          26   by the Trust postpetition, etc.) and not cash derived from the operation of any business by the

                                          27   Debtor.

                                          28


                                                                                               5
                                               US_Active\117953436\V-1
                                         Case 1:17-bk-12408-MB           Doc 647
                                                                             646 Filed 04/07/21
                                                                                       04/06/21 Entered 04/07/21
                                                                                                         04/06/21 09:39:00
                                                                                                                  20:28:29              Desc
                                                                         Main
                                                                          MainDocument
                                                                               Document PagePage11
                                                                                                 6 of 7
                                                                                                      12


                                           1           As of September 30, 2020, there were disbursements in the amount of approximately

                                           2   $16,894,458.94. As of April 2, 2021, the Trust has approximately $2,654,668 on hand. The

                                           3   Trustee believes that the Trust is current on its payments to the United States Trustee for quarterly

                                           4   fees.

                                           5           Plan Consummation and Final Decree

                                           6           The Trustee has settled all remaining litigation and intends to file a motion for a final

                                           7   decree after the Final Distribution. Following the Final Distribution, the Trustee will file a

                                           8   motion for a final decree.

                                           9           Resolution of Litigation

                                          10           The Plan provides that the Trustee will, among other things, investigate and, if
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   appropriate, pursue all claims and causes of action that belong to the Estates and are assigned to
         DENTONS US LLP




                                          12   the Trust for the benefit of the Beneficial Interest Holders.        [Docket No. 438].     Since the
            (213) 623-9300




                                          13   Confirmation Order, the Trustee has analyzed, pursued, and settled certain claims and causes of

                                          14   action, as follows:

                                          15                   On April 25, 2018, the Trustee commenced an arbitration proceeding against

                                          16                    Thomas Felton, the former Senior Vice President of Supply Chain (the “Felton

                                          17                    Arbitration”). In connection with the Former Officers, after extensive briefing and

                                          18                    a mediation that did not result in settlement, on July 31, 2018, the Court entered an

                                          19                    order granting the Trustee’s motion to compel arbitration against the Former

                                          20                    Officers.   [Adv. Proc. No.: 1:18-ap-01011, Docket No. 52].            The Trustee

                                          21                    commenced an arbitration that was ultimately consolidated with the Felton

                                          22                    Arbitration (the “Consolidated Arbitration”). The Consolidated Arbitration settled

                                          23                    for $2.4 million, plus the release of the Former Officers’ shares and claims. The

                                          24                    Trustee estimates the settlement had a value of approximately $2.8 million.

                                          25                   The Trustee filed a complaint against Robert Goldstein and his company for aiding

                                          26                    and abetting breach of fiduciary duty in the United States District Court for the

                                          27                    Central District of California, 2:18-cv-09491-FMO-AS, which transferred to the

                                          28                    Northern District of Texas. The parties settled the action for a nominal amount.


                                                                                                  6
                                               US_Active\117953436\V-1
                                         Case 1:17-bk-12408-MB           Doc 647
                                                                             646 Filed 04/07/21
                                                                                       04/06/21 Entered 04/07/21
                                                                                                         04/06/21 09:39:00
                                                                                                                  20:28:29           Desc
                                                                         Main
                                                                          MainDocument
                                                                               Document PagePage12
                                                                                                 7 of 7
                                                                                                      12


                                           1                   On April 26, 2019, the Trustee filed an amended complaint (the “Amended

                                           2                    Complaint”) against Radians. On January 14, 2020, the Trustee filed a Notice of

                                           3                    Settlement With and Payment to Radians Wareham Holding, Inc. in the adversary

                                           4                    proceeding [Adv. Docket No. 73] and bankruptcy cases [Bankr. Docket No. 624]

                                           5                    pursuant to the Trust Agreement. No parties objected to the notice and, on January

                                           6                    29, 2020, the Trustee filed a stipulation [Adv. Docket No. 74] to approve the

                                           7                    settlement, which the Court approved [Adv. Docket No. 75] on February 20, 2020.

                                           8                   The Trustee commenced an arbitration against BDO USA, LLP (“BDO”). The

                                           9                    Trustee has settled the BDO arbitration.

                                          10   Dated: April 6, 2021                       DENTONS US LLP
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                          SAMUEL R. MAIZEL
                                          11
                                                                                          TANIA M. MOYRON
                                                                                          By: /s/Tania M. Moyron
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                                          Tania M. Moyron, Counsel
                                          13                                              to the Trustee and Trust Board
                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                                                                 7
                                               US_Active\117953436\V-1
